UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 1-13988 DeVry Inc. (Exact name of registrant as specified in its charter) DELAWARE 36-3150143 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) ONE TOWER LANE, SUITE 1000, 60181 OAKBROOK TERRACE, ILLINOIS (Zip Code) (Address of principal executive offices) Registrant’s telephone number; including area code: (630) 571-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer T Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo T Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: April 30, 2009 — 71,441,833 shares of Common Stock, $0.01 par value DEVRY INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED March 31, TABLE OF CONTENTS PageNo. PART I – Financial Information Item 1 — Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Income 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 6 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3 — Quantitative and Qualitative Disclosures About Market Risk 38 Item 4 — Controls and Procedures 39 PART II – Other Information Item 1 — Legal Proceedings 40 Item 1A — Risk Factors 40 Item 2 — Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 6 — Exhibits 41 Signatures 42 2 Table of Contents PART I – Financial Information Item 1. Financial Statements DEVRY INC. CONSOLIDATED BALANCE SHEETS (Unaudited) March31, 2009 June30, 2008 March31, 2008 (Dollars in thousands) Current Assets: Cash and Cash Equivalents $ 294,979 $ 217,199 $ 249,580 Marketable Securities 1,743 2,308 2,345 Restricted Cash 22,246 4,113 23,077 Accounts Receivable, Net 179,954 55,214 121,523 Deferred Income Taxes, Net 17,850 14,975 17,287 Prepaid Expenses and Other 33,033 31,779 20,761 Total Current Assets 549,805 325,588 434,573 Land, Buildings and Equipment: Land 50,816 50,726 47,478 Buildings 237,581 216,048 200,617 Equipment 313,053 282,273 276,921 Construction In Progress 8,420 4,874 5,816 609,870 553,921 530,832 Accumulated Depreciation and Amortization (332,132 ) (314,606 ) (308,001 ) Land, Buildings and Equipment, Net 277,738 239,315 222,831 Other Assets: Intangible Assets, Net 184,654 62,847 63,859 Goodwill 494,579 308,024 308,671 Perkins Program Fund, Net 13,450 13,450 13,450 Investments 57,461 57,171 57,637 Other Assets 13,182 11,961 14,871 Total Other Assets 763,326 453,453 458,488 TOTAL ASSETS $ 1,590,869 $ 1,018,356 $ 1,115,892 LIABILITIES: Current Liabilities: Current Portion of Debt $ 115,063 $ — $ — Accounts Payable 66,212 70,368 36,895 Accrued Salaries, Wages and Benefits 53,724 51,300 43,049 Accrued Expenses 48,923 31,175 36,196 Advance Tuition Payments 26,413 16,972 21,405 Deferred Tuition Revenue 276,104 40,877 195,869 Total Current Liabilities 586,439 210,692 333,414 Other Liabilities: Revolving Loan 20,000 — — Deferred Income Taxes, Net 68,955 22,163 13,809 Deferred Rent and Other 29,274 29,512 32,272 Total Other Liabilities 118,229 51,675 46,081 TOTAL LIABILITIES 704,668 262,367 379,495 SHAREHOLDERS’ EQUITY: Common Stock, $0.01 Par Value, 200,000,000 Shares Authorized; 71,582,000; 71,377,000 and 71,333,000 Shares Issued and Outstanding at March 31, 2009, June 30, 2008 and March 31, 2008, Respectively 729 724 722 Additional Paid-in Capital 186,815 168,405 164,634 Retained Earnings 749,913 627,064 606,781 Accumulated Other Comprehensive Income (Loss) 737 (2,963 ) (2,644 ) Treasury Stock, at Cost (1,266,803; 989,579 and 905,384Shares, Respectively) (51,993 ) (37,241 ) (33,096 ) TOTAL SHAREHOLDERS’ EQUITY 886,201 755,989 736,397 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 1,590,869 $ 1,018,356 $ 1,115,892 The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents DEVRY INC. CONSOLIDATED STATEMENTS OF INCOME (Dollars in Thousands Except Per Share Amounts) (Unaudited) For the Quarter Ended March31, For the Nine Months Ended March31, 2009 2008 2009 2008 REVENUES: Tuition $ 360,629 $ 265,253 $ 981,800 $ 746,169 Other Educational 31,253 25,720 83,414 68,859 Total Revenues 391,882 290,973 1,065,214 815,028 COSTS AND EXPENSES: Cost of Educational Services 178,201 130,846 484,921 375,761 Loss on Real Estate Transactions 3,977 - 3,977 3,743 Student Services and Administrative Expense 137,917 109,576 395,177 304,138 Total Operating Costs and Expenses 320,095 240,422 884,075 683,642 Operating Income 71,787 50,551 181,139 131,386 INTEREST AND OTHER (EXPENSE) INCOME: Interest Income 776 2,823 4,628 8,122 Interest Expense (484 ) (99 ) (2,013 ) (418 ) Net Investment Gain (Loss) 970 - (748 ) - Net Interest and Other Income 1,262 2,724 1,867 7,704 Income Before Income Taxes 73,049 53,275 183,006 139,090 Income Tax Provision 22,163 14,957 54,425 38,124 NET INCOME $ 50,886 $ 38,318 $ 128,581 $ 100,966 EARNINGS PER COMMON SHARE: Basic $ 0.71 $ 0.54 $ 1.80 $ 1.42 Diluted $ 0.70 $ 0.53 $ 1.77 $ 1.40 CASH DIVIDEND DECLARED PER COMMON SHARE $ - $ - $ 0.08 $ 0.06 The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents DEVRY INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Nine Months Ended March31, 2009 2008 (Dollars in Thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ 128,581 $ 100,966 Adjustments to Reconcile Net Income to Net Cash Provided by Operating Activities: Stock-Based Compensation Charge 6,513 4,287 Depreciation 29,480 25,997 Amortization 6,897 4,018 Provision for Refunds and Uncollectible Accounts 53,103 42,197 Deferred Income Taxes 83 (6,880 ) Loss on Disposals of Land, Buildings and Equipment 2,297 3,760 Unrealized Net Loss on Investments 2,014 — Changes in Assets and Liabilities, Net of Effects from Acquisition of Business: Restricted Cash (18,012 ) (8,591 ) Accounts Receivable (148,927 ) (116,582 ) Prepaid Expenses and Other (2,324 ) (10,959 ) Accounts Payable (5,834 ) 2,527 Accrued Salaries, Wages, Benefits and Expenses 18,250 1,593 Advance Tuition Payments 4,696 6,985 Deferred Tuition Revenue 211,115 156,004 NET CASH PROVIDED BY OPERATING ACTIVITIES 287,932 205,322 CASH FLOWS FROM INVESTING ACTIVITIES: Capital Expenditures (50,708 ) (37,392 ) Net Proceeds from Sale of Land and Building — 52,571 Payment for Purchase of Business, Net of Cash Acquired (287,462 ) (27,590 ) Marketable Securities Purchased (49 ) (246,278 ) Marketable Securities-Maturities and Sales — 184,854 NET CASH USED IN INVESTING ACTIVITIES (338,219 ) (73,835 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from Exercise of Stock Options 11,048 15,487 Reissuance of Treasury Stock 1,805 787 Repurchase of Common Stock for Treasury (15,703 ) (20,206 ) Cash Dividends Paid (10,015 ) (7,840 ) Excess Tax Benefit from Stock-Based Payments 3,350 2,865 Borrowings Under Collateralized Line of Credit 46,306 ­— Repayments Under Collateralized Line of Credit (1,243 ) — Borrowings Under Revolving Credit Facility 230,000 25,000 Repayments Under Revolving Credit Facility (140,000 ) (26,895 ) NET CASH PROVIDED BY (USED IN) FINANCING ACTIVITIES 125,548 (10,802 ) Effects of Exchange Rate Differences 2,519 (260 ) NET INCREASE IN CASH AND CASH EQUIVALENTS 77,780 120,425 Cash and Cash Equivalents at Beginning of Period 217,199 129,155 Cash and Cash Equivalents at End of Period $ 294,979 $ 249,580 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash Paid During the Period For: Interest $ 1,845 $ 311 Income Taxes, Net 33,130 41,000 The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents DEVRY INC. Notes to Consolidated Financial Statements (Unaudited) NOTE 1:INTERIM FINANCIAL STATEMENTS The interim consolidated financial statements include the accounts of DeVry Inc. (“DeVry”) and its wholly-owned subsidiaries. These financial statements are unaudited but, in the opinion of management, contain all adjustments, consisting only of normal, recurring adjustments, necessary to fairly present the financial condition and results of operations of DeVry.The June 30, 2008 data that is presented is derived from audited financial statements. The interim consolidated financial statements should be read in conjunction with the consolidated financial statements and notes thereto contained in DeVry's Annual Report on Form 10-K for the fiscal year ended June 30, 2008, and in conjunction with DeVry’s quarterly reports on Form 10-Q for the quarters ended September 30, 2008 and December 31, 2008, each as filed with the Securities and Exchange Commission. The results of operations for the three and nine months ended March 31, 2009, are not necessarily indicative of results to be expected for the entire fiscal year. NOTE 2:SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the amounts of revenues and expenses during the reported period. Actual results could differ from those estimates. Marketable Securities and Investments DeVry owns investments in marketable securities that have been designated as “available for sale” or “trading securities” in accordance with SFAS No. 115, “Accounting for Certain Investments in Debt and Equity Securities” (“SFAS 115”).
